Barrett, J.
I concur with Mr. Justice Bartlett. The relator seems to have been convicted merely upon the opinion of the officers. Not one of them smelt liquor upon his breath. They all admitted that he was not grossly intoxicated. Indeed, he seems to have walked straight enough, but the officers thought that he staggered slightly as he turned round. Within 40 minutes after this examination, the police surgeon pronounced him perfectly sober, and permitted him to go on duty. The relator denied that he had touched a drop of liquor, except a spoonful of gin and garlic in the morning before his breakfast, and there was not a particle of evidence that he had touched liquor during the day. I think the conviction proceeded upon mere suspicion, and was unsupported by the evidence.